Citation Nr: 1226228	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  07-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother

ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to January 1985, with a subsequent period of service with the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for schizophrenia.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in January 2010.  A transcript of this proceeding has been associated with the claims file.  

In March 2011, the Board reopened the claim of entitlement to service connection for schizophrenia, expanded it to service connection for an acquired psychiatric disorder, and remanded the claim for additional development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

First, the Board notes that this matter was remanded in March 2011, in part to provide a VA examination.  In this regard, the Board notes that the examiner was asked to render an opinion as to the appropriate diagnosis or diagnoses for this Veteran, and offer opinions regarding whether it is at least as likely as not that (i) any current psychiatric disability was causally related to his period of active service from February 1982 to January 1985, (ii) a psychosis manifested within one year of discharge from active duty, or by January 1986, and (iii) any current psychiatric disability was incurred in or aggravated during any period of active duty for training (ACDUTRA) with the Army Reserve, or any incident thereof.  

Upon remand, the Veteran was provided with a VA examination dated in April 2011, with a May 2011 addendum.  The examiner diagnosed the Veteran with schizophrenia, paranoid type, chronic, and depressive disorder, NOS, and found that, in the absence of any documentation verifying the year he began to experience auditory hallucinations, the date of onset for schizophrenia could not be determined without resort to mere speculation.  The examiner, however, did not specifically address the questions posed in the March 2011 remand, specifically the question regarding whether the psychiatric disability was incurred or was aggravated in the line of duty during any period of ACDUTRA with the Army Reserve, or any incident thereof.  This is crucial in light of the fact that the Veteran had Reserve service from June 14 through June 27, 1987, from June 25 through July 8, 1988, and again from July 16 through July 29, 1989.  Moreover, the VA examiner did not offer nexus opinions regarding diagnosed depressive disorder.  As such, a remand for an addendum opinion is required in this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides an examination, it must be adequate; an examination is adequate if it takes into account prior medical treatment, so that the evaluation will be fully informed). 

Second, the claims file reflects that treatment records are outstanding.  Specifically, the Veteran has reported receiving treatment at the U.S. Army Hospital in Baumholder, Germany, in 1982; the Dallas VA Medical Center (VAMC) from April 4, 1988, to the present, including an August 1989 hospitalization; and the Waco VAMC from March 5, 1991, to the present.  The claims file contains no records from the Army Hospital, and only limited records from the Dallas and Waco VAMCs.  In addition, the Veteran indicated that he received treatment from L. D., M.D., at Hillvale Medical Associates in Dallas, Texas in September 1987 or 1988, and an invoice from that facility reflects follow-up treatment in 1992.  Also of record are invoices from Timberlawn Mental Health System, reflecting a hospitalization in May 2006, and Cedars Hospital (now Hickory Trail Hospital), reflecting recent mental health treatment.  Finally, an August 1988 Conversation Record indicates that the Veteran was currently admitted to the Dallas VA Hospital, and states "seek medical records evaluation through Fort Hood Mental Illness Clinic;" however, no such records are in the claims file.  Thus, all outstanding records from these facilities and providers should be secured on remand.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization from theVeteran, obtain and associate with the claims file records from: 

(a) Dr. L. D. at Hillvale Medical Associates in Dallas, Texas, dated from 1987 to the present;
(b) Hickory Trail Hospital (formerly Cedars Hospital) in DeSoto, Texas dated from January 1988 to the present; and
(c) a May 2006 hospitalization at Timerlawn Mental Health System.

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Obtain all treatment records referable to the Veteran from:

(a) the U.S. Army Hospital in Baumholder, Germany, in 1982; and 
(b) the Fort Hood Mental Illness Clinic dated from February 1982 to January 1988.

In this regard, please note that inpatient hospital records are stored separately from service treatment records.

If no records are found, a negative reply must be obtained and included in the record. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  Obtain and associate with the claims folder records from:

(a) the Dallas VAMC dated from April 1988 to April 2002 and from July 2009 to the present, including reports of hospitalization dated in August 1988 in August 1989; and
(b) the Waco VAMC dated from April 1991 to November 2004 and from March 2010 to the present.

4.  Then forward the claims file the VA examiner who conducted the April 2011 VA examination (or another examiner if unavailable) for clarification.  The examiner should be requested to review the claims file, including the April 2011 VA examination report and May 2011 addendum, and provide an addendum that answers the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed schizophrenia, paranoid type:

(i) was incurred in or aggravated by the Veteran's active military service from February 1982 to January 1985; 
(ii) manifested to a compensable degree within one year of separation from active duty, or by January 1986; or 
(iii) was incurred in or aggravated in the line of duty during a period of active duty for training (ACDUTRA) from June 14 through June 27, 1987, from June  25 through July 8, 1988, or from July 16 through July 29, 1989? 

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed depressive disorder:

(i) was incurred in or aggravated by the Veteran's active military service from February 1982 to January 1985; or 
(ii) was incurred in or aggravated in the line of duty during a period of active duty for training (ACDUTRA) from June 14 through June 27, 1987, from June  25 through July 8, 1988, or from July 16 through July 29, 1989? 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and a continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  Thereafter, readjudicate the claim for service connection for an acquired psychiatric disorder in light of the additional evidence obtained.  If the claim remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


